Citation Nr: 0504465	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Validity of an overpayment of nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	Jeremy P. White, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, as to the creation of an overpayment of VA 
nonservice-connected disability pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran in June 1965 appointed 
The American Legion as his representative in matters pending 
before VA.  Such appointment was revoked in February 2004, 
when there was submitted a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, in which Jeremy P. 
White, Attorney, was appointed as the veteran's 
representative of record.  Attached to the documents received 
at that time was an unsigned, handwritten "post it" note in 
which is was noted that the attorney referenced above had 
withdrawn from representation of the veteran in his letter of 
May 4, 2004.  Such letter in which the attorney purportedly 
withdrew is not on file and remand is therefore required for 
clarification.  

It, too , is noted that the veteran had previously requested 
a hearing before the Board, sitting at the RO.  Such 
proceeding was scheduled to occur in August 2004, but the 
notice provided to the veteran in June 2004 was not furnished 
to the attorney of record, but rather to the Virginia 
Department of Veterans Services and The American Legion.  
Notice is taken that the veteran failed to report for the 
Board hearing scheduled to occur in August 2004, although 
there is some question as to whether he was made aware of 
that fact, considering the 2002 statement that he is 
illiterate.  Upon clarification of the status of the 
previously appointed attorney or other person as the 
veteran's representative, further action is also in order to 
afford the veteran his requested travel board hearing.  

There is an October 2002 request that simultaneous 
consideration be undertaken by the RO with respect to the 
veteran's February 2002 challenge of the debt's validity and 
his July 2002 request for waiver, as provided by 38 C.F.R. 
§ 1.911(c).  The RO to date has determined that the veteran 
must complete his appeal relating to his dispute as to the 
debt's validity, before further consideration is undertaken 
as to his request for waiver.  

The record reflects that the veteran was initially advised of 
the amount of the overpayment in June 2002 and that amount 
was $19,810.  An audit followed, noting the existence of 
three separate overpayments, totaling $22,713, although the 
veteran was informed by letter in November 2002 that there 
were but two overpayments, one for $19,810, for the period 
from February 1995 to December 2001, and the other for $897 
for the period from March to May 2002, totaling $20,707.  
Yet, the statement of the case of April 2003 references a 
debt of $20,140, without explanation as to why the amount was 
reduced.  Further clarification of the amount of the debt is 
thus in order.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  It must be ascertained whether the 
veteran is represented in this matter, 
and, if so, by whom.  As part of this 
process, it must be determined through 
direct contact in writing with the 
attorney appointed by the veteran in 
February 2004 as to whether he continues 
to be the appellant's representative in 
matters pending before VA.  The private 
attorney should also clarify in writing 
whether he withdrew in May 2004 from such 
representation, as indicated by an 
unsigned, handwritten notation on 
correspondence received by the RO from 
the attorney in February 2004.  

2.  It must be ascertained through 
contact with the veteran and any 
representative whether the appellant 
desires an RO or Board hearing in this 
matter.  If so, such hearing must be 
scheduled and appropriate notice must be 
furnished to the veteran and his 
representative/attorney as to the date 
and time of such proceeding.  

3.  The amount of the overpayment(s) at 
issue in this matter must be recalculated 
through preparation of another complete 
audit of the veteran's VA pension 
account.  All discrepancies in the prior 
calculation(s) of the overpayment must be 
resolved.  The beginning and ending dates 
for each period or periods the veteran 
was overpaid must be clearly set forth 
and, during such period(s), the amounts 
due and actually paid to the veteran for 
each prescribed period must be fully 
detailed, inclusive of any amount paid to 
a third party based on an apportioned 
share of the veteran's pension benefits.  

Once completed, the audit must be made a 
part of the claims folder.  In addition, 
a copy of this audit must be furnished to 
the veteran and his 
representative/attorney.

4.  Next, following any further 
development deemed appropriate, all of 
which must be coordinated through any 
representative, written consideration of 
the question whether sole administrative 
error on the part of VA in the creation 
of any overpayment of VA pension benefits 
herein at issue, must be undertaken.  

5.  Next, the issue of the veteran's 
entitlement to waiver of recovery of the 
overpayment(s) in question must be fully 
developed, including obtaining an updated 
financial status report from the veteran 
through his attorney or representative, 
followed by further adjudication of such 
matter by the Committee on Waivers and 
Compromises (COWC) and then issuance of a 
statement of the case as to that matter.  
The veteran is hereby advised that, if 
review by the Board of the waiver issue 
is desired, then the timely filing of a 
substantive appeal following the issuance 
of the statement of the case is required.  

6.  Lastly, the COWC must readjudicate 
the certified issue of the validity of 
the debt in question, inclusive of the 
issue of whether such overpayment was 
properly created.  If the benefit sought 
on appeal remains denied, either in whole 
or in part, the veteran and any 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


